DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Please note that the examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.

Election/Restrictions
3.  Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on May 18, 2022 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5. Claim 7, which is dependent on claim 1, recites a limitation “the ethylene/polar monomer copolymer (A) has a content of structural units derived from vinyl acetate of from 1% by mass to 30% by mass.”. However, there is a lack of antecedent basis for said limitation since claim 1 is silent with respect to the copolymer (A) containing vinyl acetate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al (US 6,228,504).

7. Sawada et al discloses an adhesive composition comprising:
A) an ethylene-vinyl acetate copolymer having vinyl acetate content of 5-40%wt (col. 2, lines 51-60, as to instant claims 6-7) and having MFR of 1-30 g/10 min (col. 2, lines 50-60);
B) 0-50 pbw of an ethylene-alpha olefin copolymer having crystallinity of not higher than 40% and melting point of below 100ºC, wherein the alpha-olefin is 4-methyl-1-pentene (col. 2, lines 17-21; col. 3, lines 5-20; as to instant claim 5), having MFR 0.1-50 g/10 min (col. 2, lines 66-67);
C) 1-20 pbw of a tackifier comprising terpene resins and rosin (col. 4, lines 46-53), corresponding to an adhesion-imparting resin of instant claims;
D) 1-20%wt of a styrene block copolymer comprising a styrene block and an alpha olefin block including ethylene, propylene and/or butene-1 (col. 5, lines 40-60; as to instant claims 2-4), having MFR of 0.1-50 g/10 min (col. 5, lines 58-60).

8. Though Sawada et al does not explicitly recite the component B) being a copolymer of ethylene with 4-methyl-1-pentene, since 4-methyl-1-pentene is explicitly cited as the alpha olefin used in the ethylene copolymer component B), it would have been obvious to a one of ordinary skill in the art to choose and use the 4-methyl-1-pentene as the alpha-olefin in the ethylene copolymer of component B) as well, since it would have been obvious to choose material based on its suitability. Though Sawada et al does not explicitly recite the styrene block copolymer component D) comprising SEB or SEPS, since the cited alpha olefin block comprises ethylene, propylene and butene-1 units, it would have been obvious to a one of ordinary skill in the art to choose and use ethylene and propylene units to form styrene-ethylene-propylene-styrene block copolymer SEPS or  to choose and use ethylene and butene-1 units to form styrene-ethylene-butene-1 block copolymer SEB as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

9.  All ranges in the composition of Sawada et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

10.  Though Sawada et al does not explicitly recite the MFR of the overall composition, since the components A)-B) and D) above are having MFR in the range of 1-100 g/10 min and the component C) is used in amount of as low as 1 pbw and would not be expected to significantly alter the overall MFR of the composition, therefore, the MFR of the overall composition of Sawada et al would be reasonably expected to be in the range of 1-100 g/10 min as claimed in instant invention as well (as to instant claim 8). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

11.   Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al (US 2010/0317802) in view of Adur et al (US 4,460,632).

12. Aoyama et al discloses a tacky resin composition comprising ([0020]):
A) 5-80 pbw of an olefin polymer comprising poly(4-methyl-1-pentene) or ethylene-based copolymers such as linear low density polyethylene ([0039]) having MFR of 1-60 g/10 min ([0046]);
B) 5-80 pbw of an ethylene-vinyl acetate copolymer having the content of vinyl acetate of 3-46%wt and MFR of 1-50 g/10 min ([0052]-[0053], [0094]as to instant claims 6-7);
C) 1-60 pbw of an elastomer, specifically SEBS or SEPS ([0024]-[0025]; as to instant claims 2-4) having MFR of 0.1-100 g/10 min ([0061], [0097]); and
D) 0.1-30 pbw of a tackifier comprising terpene-based or aliphatic or aromatic polymers ([0071]-[0072], [0099]), corresponding to an adhesion-imparting resin of instant claim 1.

13. All ranges in the composition of Aoyama et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

14.  Though Aoyama et al does not explicitly recite the MFR of the overall composition, since the components A)-C) above are having MFR in the range of 1-100 g/10 min and the component D) is used in amount of as low as 0.1 pbw and would not be expected to alter the overall MFR of the composition, therefore, the MFR of the overall composition of Aoyama et al would be reasonably expected to be in the range of 1-100 g/10 min as claimed in instant invention as well (as to instant claim 8). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

15. Though Aoyama et al discloses the component A) being a polymer of 4-methyl-1-pentene and also linear low density polyethylene, Aoyama et al does not explicitly cite said the component A) comprising linear low density copolymer of ethylene and 4-methyl-1-pentene.

16. However, Adur et al discloses adhesive compositions comprising linear low density polyethylene (LLDPE), wherein the LLDPE comprises a copolymer of ethylene with 4-methyl-1-pentene and having melting peak of 100-135ºC (col. 2, lines 22-30, as to instant claim 5). The use of linear low density polyethylene improves adhering to polar substrates (col. 1, lines 55-57).

17.  Though Adur et al does not explicitly recite the LLDPE being a copolymer of ethylene with 4-methyl-1-pentene, since 4-methyl-1-pentene is explicitly cited as the alpha olefin used in the LLDPE, it would have been obvious to a one of ordinary skill in the art to choose and use the 4-methyl-1-pentene as the alpha-olefin in the Adur et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

18. Since both Aoyama et al and Adur et al  are related to adhesive compositions comprising LLDPE, and thereby belong to the same field of endeavor, wherein Adur et al  specifies the linear low density polyethylene used in such compositions being a copolymer of ethylene with 4-methyl-1-pentene, proving improved adhesive properties to substrates, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Adur et al  and Aoyama et al, and to choose and use, at least partially, the linear low density copolymer of ethylene with 4-methyl-1-pentene as the LLDPE component A) in the composition of  Aoyama et al, so to further improve adhesive properties of the composition of  Aoyama et al, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

19. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the types and relative amounts of the components A)-D) in the composition of Aoyama et al and Adur et al so to produce a final composition having a desired level of adhesiveness as well, thereby arriving at the present invention."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,725,540 discloses compositions comprising 4-methyl-1-pentene/alpha-olefin copolymers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764